DETAILED ACTION
This office action is response to communications for Application No. 15/588,526 filed on 10/11/2021.
Claims 9, 10, and 19 were previously cancelled. Claim 21 has been cancelled.
Claims 1, 11, and 20 has been amended. 
Accordingly, Claims 1-8, 11-18, 20, and 22-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 07/14/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the Information Disclosure Statement.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.






Allowable Subject Matter
	Claims 1-8, 11-18, 20, and 22-23 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims.
	Regarding Claim 1, the applicant has amended the claim to include the previously indicated allowable subject matter of Claim 21 (refer to Non-Final Office Action dated 07/09/2021). To reiterate, the cited prior arts of record fails to disclose wherein applying one or more spline functions to the first component comprises assigning first weights to samples of the first component, each first weight being determined based on a difference between each sample and an expected value of the sample; and Page 6 of 11KILPATRICK TOWNSEND 74478549 1Appl. No. 15/588,526PATENTAmdt. dated March 9, 2021Reply to Office Action of January 15, 2021wherein the first weight for a sample increases when the difference decreases.
	Independent Claims 11 and 20 recite similar limitations and subject matter and are allowed for similar reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-8, 11-18, 20, and 22-23 are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146
01/14/2022                                                                                                                                                                                                    
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146